Blackford, J.
An action of trespass for an assault and battery and false imprisonment, was brought by Garnett against M’Millan and Odell. The defendants pleaded the general issue; and they, also, each pleaded specially. Odell filed two special pleas, which are substantially the same. He states in those pleas, that he was a justice of the peace, and that as such justice he had entered three fines agáinst the plaintiff for profane swearing; and that the imprisonment was occasioned by the plaintiff’s refusal to pay. or replevy the fines. M’Millan justifies as a constable, under a mittimus issued by justice Odell in the case of the fines mentioned in Odell’s pleas. A general demurrer was sustained to the special plea's. The cause was then tried on the general issue, and the plaintiff obtained a judgment.
The justice states in his special pleas, that the fines against the plaintiff were for “ profanely swearing three several oaths by taking the name of God in vain.” The mittimus relied on by the constable, shows that it was issued in consequence of the fines for those offences.
There is no objection made to the special pleas in this case, except that they do not so describe the offences as to show, them to be finable under the statute. -We think this objection to the pleas is not sustainable, and that the demurrers should have been overruled. The statute prohibits profane swearing by or in the name of God, and the offences, in question are of that description. Rev. Code, 1831, p. 194.
Per Curiam.
The judgment is reversed and the verdict set aside with costs. Cause remanded, &c.